DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maung et al. (Pub. No. US2015/0227485) in view of Hu et al. (Pub. No. US2017/0270067)
As per claim 12, Maung discloses a method, comprising:
(fig.1-2, i.e., 52)  to a first USB device (fig.1, i.e., 50)  through a first switching unit(fig.1-2, i.e., switching unit 2) and a second switching unit (fig.1-2, i.e., switch unit 1) to establish a first signal path; (fig.1-2, i.e., 120) operable to provide first control signals to the first and second switching units, (paragraph 21-24, i.e., The USB switch 120 in this example includes a state machine 124 coupled to switch logic unit 1 and switch logic unit 2.  Switch logic unit 1 and switch logic unit 2 are configurable by the state machine 124 via the CONTROL 1 and CONTROL 2 signals, respectively, to establish the appropriate data paths. The state machine 124 receives input sense signals form Port 1 to aid the state machine in determining the role of the USB apparatus 60 connected to Port 1.)
coupling a USB host port (fig.1-2, i.e., 52)   to the first USB device through a USB hub (fig.1-2, i.e., 110)  and the second switching unit to establish a second signal path; (paragraph 21-24, i.e., The USB switch 120 in this example includes a state machine 124 coupled to switch logic unit 1 and switch logic unit 2.  Switch logic unit 1 and switch logic unit 2 are configurable by the state machine 124 via the CONTROL 1 and CONTROL 2 signals, respectively, to establish the appropriate data paths. The state machine 124 receives input sense signals form Port 1 to aid the state machine in determining the role of the USB apparatus 60 connected to Port 1.)
disconnecting the USB hub and the first USB device, using the second switching unit, to deactivate the second signal path when the first USB device is operating as a USB host; and (paragraph 3-4, i.e., The USB switch is configured to establish a first communication path between the first and second connections that bypasses the USB hub based on a determination that the first USB apparatus is to operate as a USB host, Switch logic unit 1 and switch logic unit 2 are configurable by the state machine 124 via the CONTROL 1 and CONTROL 2 signals, respectively, to establish the appropriate data paths as further cited in paragraph 21-24)
(paragraph 3-4, i.e., The USB switch is configured to establish a first communication path between the first and second connections that bypasses the USB hub based on a determination that the first USB apparatus is to operate as a USB host, Switch logic unit 1 and switch logic unit 2 are configurable by the state machine 124 via the CONTROL 1 and CONTROL 2 signals, respectively, to establish the appropriate data paths as further cited in paragraph 21-24)
	Maung discloses   all the limitation as the above but does not explicitly discloses a universal serial bus (USB) peripheral port of a head unit device to a first usb device through a first switching and a second unit to establish a first signal path; However, Hu discloses this. (paragraph 37, i.e., the head unit connected to Port0) may send a request for role switching to a device connected to Port1 (e.g., a smartphone, such as an Apple iPhone).  In an embodiment in which the device connected to Port1 supports role switching, the device may perform a soft disconnect from the USB hub, and may reconfigure the DP and DM as host terminations.  The head unit, as the initial host, may also perform a soft disconnect from the USB hub and may reconfigure DP and DM as non-host terminations.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Hu with the teaching of Maung to have the system to  provide the system with head unit that to control the switching circuit to control the port for usb peripheral to isolate switch from  the other port to shut down while to the other can communicate so as to have a particular device to control to be compatible , more flexible and so as to enhance the system performance.

As per claim 13, Maung  discloses the method further comprising:
coupling the USB peripheral port of the first device to a second USB device through the first and a third switching units to establish a third signal path; coupling the USB host port of the first device to 

As per claim 14, Maung discloses, wherein the second signal path and the third signal path are configured to be activated concurrently when the first device is operating as a USB host to the first USB device and a USB peripheral to the second USB device. (paragraph 3-4, i.e., The USB switch is configured to establish a first communication path between the first and second connections that bypasses the USB hub based on a determination that the first USB apparatus is to operate as a USB host, Switch logic unit 1 and switch logic unit 2 are configurable by the state machine 124 via the CONTROL 1 and CONTROL 2 signals, respectively, to establish the appropriate data paths as further cited in paragraph 21-24)

As per claim 15, Maung discloses  wherein the first signal path and the fourth signal path are configured to be activated concurrently when the first device is operating as a USB peripheral to the first USB device and a USB host to the second USB device. (paragraph 3-4, i.e., The USB switch is configured to establish a first communication path between the first and second connections that bypasses the USB hub based on a determination that the first USB apparatus is to operate as a USB host, Switch logic unit 

As per claim 16, Maung  discloses The method  further comprising:
transmitting control signals, from control circuitry, to the first and second switching units, wherein the control signals are configured to cause the second switching unit to disconnect the USB hub to the first USB device, and cause the first and second switching units to connect the USB peripheral port of the first device to the first USB device, when the first USB device is operating as the USB host. (paragraph 3-4, i.e., The USB switch is configured to establish a first communication path between the first and second connections that bypasses the USB hub based on a determination that the first USB apparatus is to operate as a USB host, Switch logic unit 1 and switch logic unit 2 are configurable by the state machine 124 via the CONTROL 1 and CONTROL 2 signals, respectively, to establish the appropriate data paths as further cited in paragraph 21-24)

Allowable Subject Matter
4.	Claims 1-11, 17-23 are allowable

Response to Amendment
5.	Applicant's amendment filed on 2/3/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If 
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

 /TIM T VO/Supervisory Patent Examiner, Art Unit 2185